— Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that the jury’s verdict convicting him of murder in the second degree (see, Penal Law § 125.25 [1]) was against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). From the conflicting evidence presented, the jury reasonably concluded that defendant was not acting under extreme emotional disturbance when he viciously attacked the decedent.
We have considered the other issues raised by defendant and find them lacking in merit. (Appeal from Judgment of Supreme Court, Monroe County, Doyle, J. — Murder, 2nd Degree.) Present — Denman, P. J., Boomer, Balio, Lawton and Fallon, JJ.